Title: To George Washington from James Collins, 7 February 1791
From: Collins, James
To: Washington, George



Sir,
Philadelphia Feby 7th 1791

The bill for laying certain duties on distilled Spirits being now in great forwardness in Congress, will it is expected shortly come before your Excellency and in Case you should be pleased to

pass it into a Law, it is provided by the said bill that the States may be divided by you into General Districts and an Inspector appointed for collecting the Duties in each.
From my long residence in the County of Berks in this State from my general knowledge of the Inhabitants in that and the adjacent Counties and my extensive family connections therein, I flatter myself that I could execute satisfactorily the Duties of the Office of Inspector for the District that may include those Counties and am therefore induced to offer myself to Your Excellency as a candidate for the Appointment. Encouraged in this application by most of the Members of Congress for this State I beg leave to refer you to them for my Character. I have the honour of being with the greatest respect, Sir, Your Most Obedient Servt

Jas Collins

